Citation Nr: 1107385	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-29 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed right 
shoulder disorder.   

2.  Entitlement to service connection for a claimed left shoulder 
disorder.    

3.  Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation






ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 2007.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of the 
RO.   

The issue of service connection for a low back disorder is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the Veteran if further action is 
required on his part. 


FINDINGS OF FACT

1.  The Veteran currently is shown as likely as not to suffer 
from the residuals of a right shoulder rotator cuff tear that had 
its clinical onset during his extensive period of active service.  

2.  The Veteran currently is shown as likely as not to suffer 
from the residuals of a left shoulder sprain and impingement that 
had its clinical onset during his extensive period of active 
service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by the residuals of a right shoulder 
rotator cuff tear is due to disease or injury that was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303, 3.307 (2010).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by the residuals of a left shoulder sprain 
and impingement is due to disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.307 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letters to the Veteran in May 2007, 
prior to the initial adjudication of the claims, and in January 
2009 and April 2010.   

The letters notified the Veteran of what information and evidence 
must be submitted to substantiate a claim for service connection, 
as well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained by 
VA.  He was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  He was provided with notice of the type of 
evidence necessary to establish a disability rating and effective 
dates in May 2007.  

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of his 
claims.  Thus, there is no prejudice to the Veteran in the 
Board's considering this case on its merits.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  There is no identified relevant 
evidence that has not been obtained for review.  The VA 
examinations were performed in 2007 and 2008 in order to obtain 
medical evidence as to the nature and etiology of the claimed 
disabilities.     

The Board finds that there is no reasonable possibility that 
further assistance would aid in substantiating any of these 
claims.  Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  


Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a disease or injury resulting in 
current disability was incurred during service or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131.  

Service connection may also be granted for a disability initially 
diagnosed after service when all of the evidence shows it to have 
been incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of 
Appeals for Veteran's Claims (Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

The Veteran asserts that he developed right and left shoulder 
conditions due to repeated injuries sustained during his long 
active service. 

The service treatment records show that the Veteran received 
medical treatment for shoulder pain in service.  

Regarding the right shoulder, in March 1984, the Veteran reported 
having right shoulder pain for two months.  In April 1984, he 
reported having pain in the right shoulder for two years.  An X-
ray examination of the right shoulder appeared to be within 
normal limits.  The assessment was that of possible rotator cuff 
syndrome.  

An April 1984 orthopedic consultation indicated that the Veteran 
had pain in the right shoulder with a throwing motion.  On 
examination, he had a full range of motion without point 
tenderness or muscle atrophy.  There was no history of trauma.  
The assessment was that of rule out rotator cuff tear.  An 
arthrogram in May 1984 was suggestive of a small rotator cuff 
tear.  

The service treatment records dated in March 1987 showed that the 
Veteran had intermittent symptoms of pain in the right shoulder.  
An examination revealed a full range of motion.  An X-ray 
examination appeared normal.  The assessment was that of 
questionable chronic tear of the rotator cuff.  

A June 1987 orthopedic consultation report indicated that 
physical examination was unremarkable.  The rotator cuff was 
"working fine."  

The service treatment records dated in September 1992 showed that 
the Veteran reported having a dull ache and pain in the right 
shoulder.  An examination revealed a full range of motion and no 
visible deformity.  A December 1993 X-ray examination of the 
right shoulder was normal.  

The service treatment records showed that the Veteran underwent 
physical therapy of the right shoulder starting in December 1993.  
The service treatment records dated in January 1994 indicate that 
the Veteran had complaints of right shoulder pain.  The 
assessment was that of mild impingement of the right shoulder.  

An April 1994 orthopedic consultation report indicated that the 
Veteran reported that his right shoulder was getting worse with 
physical therapy.  He had full range of motion.  The assessment 
was that of suspect simple impingement, but history of old 
rotator cuff tear.  An MRI revealed a suggestion of a tear in the 
anterior portion of the supraspinatous tendon with some 
degeneration of the superior aspect of the glenoid labrum without 
a frank tear; an element of subacromial encroachment toward 
humeral head might be present.  

A May 1994 service treatment record noted that the Veteran had a 
torn rotator cuff injury; the shoulder was not identified.  A 
June 1999 service treatment record also noted that the Veteran 
had a torn rotator cuff injury; the shoulder was not identified.  

An August 2000 service treatment record noted that the Veteran 
reported having pain in the right shoulder when he was playing 
softball.  The assessment was that of rotator cuff tendinitis.  
Heat, ice, rest and Motrin were prescribed.  

Regarding the claimed left shoulder disability, the service 
treatment records showed that, in March 2001, the Veteran sought 
medical treatment for pain in the left arm.  He reported having 
pain in the left deltoid muscle for a few months.  The Veteran 
reported no trauma.  There was a full active range of motion.  
The assessment was that of muscle strain.  

In April 2001, the Veteran sought medical treatment for left 
shoulder pain.  He reported having pain with left shoulder 
flexion.  There was full active range of motion.  The diagnosis 
was that of left shoulder impingement.  The Veteran started 
physical therapy for the left shoulder.  

A May 2001 sports medicine referral indicated that the Veteran 
reported having intermittent pain in the left shoulder for the 
past year.  An examination was consistent with rotator cuff 
tendonitis.  A May 2001 X-ray examination of the left shoulder 
was normal.  

A July 2001 MRI of the left shoulder revealed no appreciable 
abnormality except minimal effusion which did not lead to a clear 
cut diagnosis.  A July 2001 service treatment record indicated 
that the Veteran was still in physical therapy. 

An August 2001 service treatment record noted that the Veteran 
reported having left shoulder pain for eight months.  The Veteran 
had fallen on the left shoulder and had undergone a cortisone 
injection in the left shoulder two months prior.  The MRI was 
normal.  The assessment was that of impingement syndrome on the 
left and capulitis on the left.  Aggressive physical therapy was 
prescribed.  He continued with physical therapy of the left 
shoulder until February 2002.  A December 2002 service treatment 
records indicated that the Veteran had degenerative joint disease 
in the left shoulder. 

A January 2003 service treatment records indicated that the 
Veteran reported having pain in the left shoulder for two years.  
He had pain in certain positions.  His active range of motion was 
within normal limits.  The assessment was that of left shoulder 
impingement.   

An August 2002 in-service examination report indicated that the 
Veteran reported having painful shoulders, arthritis, and 
impaired use of the arm.  It was noted that the Veteran had a 
torn rotator cuff in the right shoulder, but no surgery was 
performed.  

The Veteran had recurring pain in the left shoulder despite 
physical therapy.  The examiner indicated that the Veteran had 
possible bursitis in the left shoulder.  An examination of the 
upper extremities was normal.  

An October 2003 in-service examination report indicated that the 
Veteran reported having painful shoulders, arthritis and impaired 
use of the arm.  It was noted that he had a torn rotator cuff in 
the right shoulder with possible bursitis and had injured his 
left shoulder three years ago.  With aggressive physical therapy 
restored most of the motion, but the Veteran had loss of strength 
as a result.  An examination of the upper extremities was normal.

The Veteran underwent separation examination in February 2007.  
The examining physician noted that the Veteran had a painful 
shoulder and a torn rotator cuff, probable, with both shoulders, 
with occasional discomfort and pain, loss of strength, and 
possible bursitis in the shoulder.  An examination of the upper 
extremities was normal.  There was no limitation of motion of the 
shoulders.  The diagnosis was that of shoulder sprain of the 
rotator cuff (capsule).  

A June 2007 VA examination indicated that the Veteran reported 
having had a rotator cuff tear injury since March 1984 due to a 
right shoulder injury while he played baseball and pitching.  He 
incurred a left shoulder injury while playing softball when he 
had a sliding injury and after he fell off a swing.  

The Veteran reported the following symptoms: weakness, never 
recovered full strength, stiffness and occasional stiffness 
flowing exercise, giving way, loss of strength when stressing 
shoulders, locking in the left shoulder, and frozen shoulder in 
the past.  He did not have any swelling, heat, redness, lack of 
endurance, fatigability or dislocation.  

The Veteran reported having pain in the shoulder joints for 
several days following exertion.  The pain occurred three times a 
week and lasted for several days.  The pain was elicited by 
activity and was relieved by rest.  

The Veteran was not receiving any treatment for the shoulders and 
stated that, after the onset of pain, he had functional 
impairment in that he was unable to perform certain tasks such as 
yard work or other tasks or exercise involving exertion.  

On examination, the shoulders showed no signs of edema, effusion, 
weakness, tenderness, redness, heat, abnormal movement, 
subluxation or guarding of movement.  He had flexion and 
abduction to 180 degrees.  Internal and external rotation was to 
90 degrees.  

The examiner indicated that joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  An X-ray examination of the 
left and right shoulders was normal.  The examiner stated that a 
diagnosis was not rendered because there was no pathology.  

The Veteran underwent another VA examination in April 2008.  The 
Veteran reported having weakness, stiffness and lack of 
endurance.  He did not have any swelling, heat, redness, giving 
way, locking, fatigability or dislocation.  He reported having 
pain in the right shoulder for twenty-five years and pain in the 
left shoulder for seven years.  The pain was elicited by heavy 
exertional activity such as raking leaves.  It was relieved by 
rest and Motrin.  He could function with medication.  The current 
treatment was Motrin.  

On examination, the shoulders revealed no signs of edema, 
effusion, weakness, tenderness, redness, heat, subluxation or 
guarding of movement.  He had flexion and abduction of the 
shoulders to 180 degrees.  Internal and external rotation was to 
90 degrees.  

The left and right shoulder joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  The X-ray examinations of 
the shoulders were within normal limits.  The examiner stated 
that there was no pathology to render a diagnosis.   

Based on a careful review of the record, the Board finds that 
there is competent evidence of a current right and left shoulder 
disability.  The current symptoms of pain and weakness are shown 
to be consistent with his lengthy history of bilateral shoulder 
injury during service.  

Moreover, the extensive and recurrent findings recorded during 
service, in the Board's opinion, tend to show that the Veteran 
incurred chronic disability involving each shoulders while on 
active duty.  

Finally, the Veteran's credible lay assertions serve to show that 
he suffers from residual disability due to the injuries sustained 
in service.  

Thus, on this record, the Board finds the evidence to be in 
relative equipoise in showing that the Veteran as likely as not 
suffers right shoulder disability manifested by the residuals of 
a rotator cuff tear and left shoulder disability manifested by 
the residuals of a sprain and impingement that were incurred in 
active service.  

In resolving all reasonable doubt in favor of the Veteran, the 
Board finds that service connection for the claimed right and 
left shoulder conditions is warranted in this case.  



ORDER

Service connection for the residuals of a right shoulder rotator 
cuff tear is granted.  

Service connection for the residuals of a left shoulder sprain 
and impingement is granted.  


REMAND

The Veterans Claims Assistance Act of 2000 specifically provides 
that the duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).

The Veteran asserts that he has a low back disability that was 
incurred in service.  The service treatment records showed that 
he had complaints of low back pain and pain in the thoracic area 
in September 1991, August 1996 and  December 1998.  He reported 
having recurrent back pain upon examination in August 2002, 
October 2003, and February 2007.  A May 2006 report of an X-ray 
examination of the lumbar spine showed a diagnosis of mild 
degenerative changes of the lumbar spine.  The February 2007 
separation examination report showed a diagnosis of 
intervertebral disc degeneration of the lumbar spine.  

The Veteran was afforded VA examinations in June 2007 and April 
2008.  The report indicates that the Veteran reported having pain 
for twenty years.  However, a diagnosis was not rendered.  The 
examiner indicated that there was no diagnosis because there was 
no pathology to render a diagnosis.  

An X-ray examination was within normal limits.  The June 2007 VA 
examination report also noted that there was no diagnosis 
pertinent to the low back because there was no pathology to 
render a diagnosis.  An X-ray examination of the lumbosacral 
spine was normal.  

The Board finds that additional clarification is necessary to 
determine whether the Veteran has a current lumbar spine 
disability that had its clinical onset during service.   

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record. 38 C.F.R. §§ 
4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's 
duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one"). 

The RO should contact the Veteran by letter and ask him to 
identify all VA and non-VA medical treatment for the claimed low 
back disability since service.  The RO should ask the Veteran to 
provide sufficient information, and if necessary authorization, 
to enable the RO to obtain any pertinent VA or non-VA treatment 
records showing treatment of the claimed back disability.  

Accordingly, this remaining matter is REMANDED to the RO for the 
following action: 

1.  The RO should take appropriate steps to 
contact the Veteran and ask him to identify 
all VA and non-VA medical treatment for the 
claimed low back disability.  The letter 
should request sufficient information to 
identify the health care providers, and if 
necessary, signed authorization, to enable 
VA to obtain any additional evidence.  

If the Veteran adequately identifies the 
health care providers and provides the 
completed authorizations, request legible 
copies of all pertinent clinical records 
that have not been previously obtained, and 
incorporate them into the Veteran's claims 
file.  The letter should invite the Veteran 
to submit any pertinent medical evidence in 
support of his claim.

2.  The RO should schedule the Veteran for 
another VA examination to determine the 
nature and likely etiology of the claimed 
back disorder.  

The claims folder should be made available 
to the examiner for review.  Any indicated 
testing also should be performed.  

Based on his/her review of the case, the VA 
examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
Veteran has a current lumbar spine 
disability that had its clinical onset 
during service.  The examiner in this 
regard should address the in-service X-ray 
findings of mild degenerative changes of 
the lumbar spine and diagnosis of 
intervertebral disc degeneration in 
formulating the requested opinion.  

The claims folder should be made available 
to the examiner for review in conjunction 
with the medical opinion, and the examiner 
should acknowledge such review.  The 
examiner should provide a rationale for all 
conclusions.  

If the examiner determines that he or she 
is unable to provide the requested medical 
opinion without resorting to speculation, 
the examiner should indicate this in the 
report.  

3.  Following completion of all indicated 
development, the RO should readjudicate the 
remaining issue in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished with 
a fully responsive Supplemental Statement 
of the Case and afforded a reasonable 
opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009). 


__________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


